Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GLAXOSMITHKLINE LLC,
Civil Action No.
Plaintiff,

Vv.

BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC.,

Defendant.

ee ee ee

 

COMPLAINT
INTRODUCTION

Plaintiff, GlaxoSmithKline LLC (“Plaintiff’ or “GSK”), brings this complaint
against defendant, Boehringer Ingelheim Pharmaceuticals, Inc. (““Defendant” or “BI”). For its
Complaint against BI, GSK alleges as follows:

1, GSK brings this suit to stop BI from communicating false and misleading
information to healthcare providers on a matter of public health with serious economic
consequences for GSK. In its promotion of its own competing product, BI is conveying false
and misleading messages about GSK’s ELLIPTA and DISKUS inhalers, which are prescribed to
patients with Chronic Obstructive Pulmonary Disease (“COPD”). GSK seeks preliminary and
permanent injunctive relief under the federal Lanham Act and state common law, as well as
compensatory and enhanced damages and disgorgement of profits.

2. About 27 million Americans are currently diagnosed with COPD, an umbrella
term used to describe progressive lung diseases including emphysema and chronic bronchitis.

Many COPD patients obtain relief from their symptoms through inhaled medications.
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 2 of 18

3. GSK and BI are direct competitors for the prescription (and thus sales) of COPD
medications. A key part of that competition is the device through which the COPD medication is
administered. One such device is a dry powder inhaler. A very substantial number of COPD
patients obtain relief from their symptoms by using GSK’s highly regarded and well-established
ELLIPTA and DISKUS dry powder inhalers. BI markets a newer to market, competing inhaler
under the trade name RESPIMAT, which delivers medication through an aerosol mist.

4, In an effort to gain traction in the market for COPD medications, BI embarked on
a promotional campaign for its RESPIMAT inhaler that falsely and misleadingly downplays the
efficacy of the drug delivery achieved by GSK’s ELLIPTA and DISKUS dry powder inhalers.
Prior to bringing this action, GSK repeatedly addressed these false and misleading claims with
BI. While BI was willing to modify some aspects of its marketing campaign, it has refused to
revise or withdraw its core, false message: that many COPD patients will not receive adequate
therapeutic benefit from GSK’s ELLIPTA and DISKUS products. BI’s message is belied by
overwhelming clinical evidence. Nevertheless, BI has refused to make any further changes to its
marketing campaign and has continued to make false and misleading statements about GSK’s
products.

PARTIES

5. GSK is a limited liability company organized under the laws of the State of
Delaware and is a citizen of the State of Delaware.

6. Upon information and belief, BI is a corporation organized under the laws of the
State of Delaware with a principal place of business located at 900 Ridgebury Road, Ridgefield,

Connecticut 06877.
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 3 of 18

JURISDICTION AND VENUE

7, This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C.

§ 1121 (Lanham Act jurisdiction) and 28 U.S.C. § 1331 (federal question jurisdiction). The
Court has jurisdiction over GSK’s common law unfair competition claim pursuant to 28 U.S.C.
§ 1367 (supplemental jurisdiction).

8. This Court has personal jurisdiction over BI because BI regularly conducts
business and maintains continuous contacts in the Commonwealth of Pennsylvania, including in
this judicial district, and including by promoting its RESPIMAT product and others, within this
judicial district. Moreover, BI has communicated its false and misleading promotional messages
in the Commonwealth of Pennsylvania, including in this judicial district.

9. Venue is proper in this judicial district pursuant 28 U.S.C. § 1391(b)(2) because a
substantial part of the events giving rise to the claims occurred in this judicial district.

FACTUAL ALLEGATIONS

10. COPD is a type of lung disease characterized by long-term breathing problems
and poor airflow.

11. A Dry Powder Inhaler (“DPI”) is a type of device used to administer COPD
medication to patients. DPIs combine medication with dry inactive carrier particles. When a
patient inhales through a DPI, the inhalation separates the medication from the carrier particles
and delivers the medication to the lungs.

12. Many DPIs rely on the force of patient inhalation to separate the medication from
the carrier particles. The force of inhalation is referred to as Peak Inspiratory Flow (“PIF”) and
is measured in liters per minute.

13. DPIs are an innovative improvement in the delivery of medication to treat COPD

because the drug delivery is triggered by the patient’s inhalation. By contrast, older aerosol
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 4 of 18

inhalers required the patient to time their inhalation to coincide with the release of the aerosol
dispensing the medicine.

14. GSK markets two DPIs for the administration of COPD medication - DISKUS
and ELLIPTA. The FDA approved, for marketing, ADVAIR DISKUS in 2000, ANORO
ELLIPTA in 2013, BREO ELLIPTA in 2013, INCRUSE ELLIPTA in 2014, and TRELEGY
ELIPTA in 2017. (The first name of each of these products is the GSK medication, and the
second is the inhaler device.) Each of these products requires a medical prescription.

15. FDA labeling does not specify a minimum PIF required for medication delivered
by DISKUS or ELLIPTA to be effective. Indeed, there is no clinical evidence demonstrating a
link between PIF and the clinical efficacy of COPD medications.

16. BI markets COPD medications that are administered through RESPIMAT
inhalers. RESPIMAT is not a DPI. Rather, RESPIMAT delivers medication through an
inhalation spray.

17. The FDA approved SPIRIVA RESPIMAT in 2014 and STIOLTO RESPIMAT in
2015. Prior to RESPIMAT, BI marketed SPIRIVA in a DPI.

18. GSK and BI manufacture their products and then transport their products to
market throughout the United States by highway, rail, or air. GSK’s and BI’s COPD inhalers are
transported to and sold in the Eastern District of Pennsylvania and throughout the United States.

19. GSK and BI (and others) directly compete for the sale of COPD medications. A
significant component of that competition is the inhaler through which the COPD medication is
administered.

20. As part of that competition, GSK and BI market their products directly to

healthcare providers, as do other pharmaceutical companies. GSK and BI market to healthcare
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 5 of 18

providers by, among other things, hosting educational presentations at conferences, sending
direct mail and email communications, and conducting office detail visits.

21. During a detail visit, a pharmaceutical sales representative meets with a healthcare
provider one on one at the healthcare provider’s office. The sales representative often uses
promotional materials, known as detail aids, to explain the therapeutic benefits of the company’s
products.

22. By the time BI began marketing the RESPIMAT inhaler, GSK’s ELLIPTA and
DISKUS inhalers had already earned strong reputations with healthcare providers that began
with the medication and inhalers themselves, and which has been enhanced through GSK’s
extensive advertising, promotional, and educational efforts. ELLIPTA and DISKUS maintained
their strong reputations after the launch of RESPIMAT drug products.

23. In an effort to gain a competitive advantage over DPIs in the COPD market, BI
embarked on an aggressive false and misleading marketing campaign. The marketing campaign
has included, among other things:

(a) distributing an editorial opinion regarding a clinical trial that evaluated

TRELEGY ELLIPTA, which conduct did not meet the FDA standards for
distribution of scientific and medical publications or for promotion;

(b) distributing a promotional piece with false claims regarding STIOLTO
RESPIMAT’s alleged superiority over ANORO ELLIPTA, claims which
are not supported by a head-to-head study; and

(c) distributing a promotional piece with the false claim that fewer patients
experienced COPD exacerbations when taking SPIRIVA RESPIMAT as
compared to ANORO ELLIPTA.

24. Since BI launched RESPIMAT, GSK has repeatedly demanded in writing that BI

stop using false and misleading promotional communications and practices to gain an economic

advantage at the expense of accurate education of healthcare providers. Although BI sometimes
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 6 of 18

acquiesced to GSK’s requests, BI has persistently pushed false and misleading messaging on
healthcare providers to inflate its prescription drug sales.

25. In the summer of 2018, GSK learned that BI was widely distributing to healthcare
providers a brochure for RESPIMAT (the “Brochure”) that included false and misleading claims
about DISKUS and ELLIPTA. The Brochure conveyed such false and misleading messages
presumably to induce healthcare providers to prescribe RESPIMAT products when they would
otherwise have prescribed DISKUS or ELLIPTA products.

26. The Brochure made the following false and/or misleading claims:

(a) more than half of COPD patients can have suboptimal peak inspiratory
flow [PIF less than 60 liters per minute];

(b) even patients with mild COPD can have suboptimal PIF;

(c) 60% of patients with mild COPD failed to reach an adequate PIF for a
high-resistance device;

(d) certain DPIs may require considerable inspiratory effort to activate
optimally; and

(e) some DPIs require forceful inhalation to separate the medicine from the
carrier particles.

27. In addition to the above false and/or misleading statements, the Brochure
included:

(a) a chart that overstated the sample size of a cited study;

(b) images of DISKUS and ELLIPTA inhalers in yellow brackets suggesting
that DISKUS and ELLIPTA were high-resistance devices that required
considerable inspiratory effort to activate optimally; and

(c) a graphic suggesting that patients with suboptimal PIF would not be able
to obtain any COPD medication from a DPI.

28. As a whole, the Brochure conveyed the message that the majority of COPD

patients have suboptimal PIF and, therefore, do not receive therapeutically adequate medication
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 7 of 18

from ELLIPTA and DISKUS inhalers. The Brochure defined suboptimal PIF as less than 60
liters per minute.

29. By letter to BI dated September 18, 2018, GSK, through its undersigned counsel,
addressed BI’s continued false and misleading promotional efforts. GSK identified the false and
misleading claims in the Brochure and demanded that BI immediately cease using the Brochure
and any other promotional material that contained such false and misleading claims.

30. Over the course of the following nine months, GSK and BI exchanged an
additional eight letters regarding the false and misleading claims in the Brochure as well as BI’s
other improper marketing activities.

31. | Even though BI began using a revised Brochure in 2019 (the “2019 Brochure”)
that addressed some of the original version’s problems, the 2019 Brochure still conveys the false
and misleading message that patients with low or suboptimal PIF are unable to obtain adequate
benefit from ELLIPTA and DISKUS inhalers.

32. The 2019 Brochure communicates its false and misleading message through,
among other things, the following statements:

(a) many COPD inhalers may require patients to forcefully inhale to activate
optimally;

(b) many COPD patients cannot forcefully inhale, yet many COPD inhalers
require them to do so to activate optimally;

(c) up to 84% of COPD patients have a suboptimal PIF;

(d) more than one-third of commonly prescribed COPD inhalers require
optimal PIF to activate optimally;

(e) even patients with mild COPD can have suboptimal peak inspiratory flow;

(f) some DPIs require forceful inhalation to separate medicine from the
carrier particles; and
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 8 of 18

(g) certain DPIs may require considerable inspiratory effort to activate
optimally.

33. BI’s false and misleading message is reinforced by two graphics in the 2019

Brochure. The first graphic purports to show that COPD patients with suboptimal PIF cannot

adequately separate medication from the carrier particles when using DPIs.

Particle deaggregation

Optimal flow

Peak inspiratory flow
rata 260 Limin

Suboptimal flow
Peak inspiratory flow
rate <60 Léimin

 

34, The second false and misleading graphic in the 2019 Brochure specifically
includes images of DISKUS and ELLIPTA inhalers and claims that out of five DPIs, DISKUS

and ELLIPTA require the highest PIF to activate optimally.

Optimal Peak Inspicatory Flow Rate (L/min) for DPls

. Optimal PIFR

ot
7G

 

§
+
°

 

 

 

 

 

 

 

 

 

z ¥% Minimal PIFR
<2 Lat &
2s 4 * a
92 e
a i
S30 _
é

it Looe

6G

GSKUS"* ELLIFTAS* NEOQHSALER** FRESSATR’* HANDIMALERS®
35, Thus, while BI made some cosmetic changes to the Brochure, BI’s core false and

misleading message remains intact.
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 9 of 18

36. The false and misleading messages conveyed by BI’s 2019 Brochure are
contradicted by the overwhelming clinical evidence of the efficacy of GSK’s medications
delivered via DISKUS and ELLIPTA for patients with moderate to very severe COPD.

37. Invitro studies measuring delivered dose through ELLIPTA at a PIF of 30 liters
per minute showed that more than 85 to 90 percent of the target values were delivered for all
component molecules.

38. | Medical literature demonstrates that for DISKUS, there is not a significant
difference in dose delivery between patients with a PIF of 30 liters per minute and patients with a
PIF greater than 60 liters per minute.

39, For ELLIPTA, clinical studies have established that patients with very severe
COPD were able to generate a PIF of at least 41.6 L/min, with a mean PIF ranging from
65.8 L/min to 67.5 L/min.

40. For DISKUS, clinical studies have established that patients with COPD and
severely compromised lung function were able to generate a PIF of at least 46.1 L/min, with a
mean PIF of 82.4 L/min.

Al. Moreover, there is no clinical evidence demonstrating a link between PIF and the
efficacy of COPD medications.

42. Upon concluding that BI would not further correct the messages contained in the
Brochure, GSK, through an expert retained by counsel, conducted a survey to determine whether
the messages communicated by the Brochure mislead healthcare providers about the therapeutic
benefits of ELLIPTA and DISKUS (the “Survey’”).

43. The expert surveyed 331 healthcare providers including pulmonologists,

internists, and general practitioners. The survey found that:
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 10 of 18

(a) 53% of healthcare providers understood that the 2019 Brochure
communicated that the treatment of COPD patients with low or
suboptimal PIF would be compromised by the use of a DPI;

(b) more than one-third of healthcare providers mentioned that some DPIs
were less effective and/or might result in exacerbations or hospitalization
for some patients with low or reduced PIF;

(c) 52% of healthcare providers stated that a GSK product was targeted by the
2019 Brochure;

(d) after reading the 2019 Brochure, 69% of healthcare providers believed that
some of their COPD patients might need to switch inhalers; and

(e) healthcare providers believed that 26% of COPD patients might be
inadequately managed by their current inhalers and potentially in need of
another.

44, The Survey demonstrates that the messages contained in the 2019 Brochure are
misleading because a majority of respondents received the incorrect message that patients with
suboptimal PIF cannot use DPIs without some risk of clinical compromise.

45. BI’s proprietary training materials for its personnel were also revised consistent
with the insufficient changes BI made in the 2019 Brochure.

46. In addition to conveying false and misleading messages through the 2019
Brochure, BI has continued to communicate its false and misleading messages regarding DPIs
through other promotional materials disseminated to health care providers. One example of BI’s
new promotional material includes a box that is labeled in big, bold letters, “Dry Powder
Inhaler.” Below the label, the wording on the box reads, “WARNING: Suboptimal Inhaler
Included.” Inside the box, BI includes a picture and figurine of a COPD patient. The message of
this new promotional material is that COPD patients have suboptimal PIF and cannot use DPIs.

47, BI is also communicating false and misleading messages through an email

newsletter sent directly to healthcare providers. The email newsletter communicates false and

10
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 11 of 18

misleading messages, consistent with those contained in the Brochures, through the following
statements:

(a) “Many Patients with COPD Were Unable to Achieve a PIFR >60 L/min in
Several Studies”;

(b) “Even Patients with Mild COPD Can Have Suboptimal PIFR (<60
L/min)”;

(c) “PIF is the first factor related to drug delivery from a DPI”;
(d) “Lower flow rates may reduce the amount of drug delivered by a DPI”;

(e) “Patients must inhale with enough force to overcome the inhaler’s internal
resistance, leading to deaggregation of the medication into fine particles
that are more likely to be deposited into the peripheral lung”; and

(f) the email newsletter specifically lists the purported internal resistance
required by ELLIPTA and DISKUS inhalers.

48. On September 27, 2019, BI communicated the same false and misleading
messages at the American Academy of Family Physicians’ annual conference in Philadelphia.
The presentation to numerous health care providers communicated false and misleading
messages, consistent with those contained in the Brochures, through the following statements:

(a) PIF below 60 liters per minute is “generally considered suboptimal”;

(b) “With DPIs, inspiratory flow is dependent on the resistance of the device
and the patient’s inspiratory effort’;

(c) “Some patients may not be able to achieve the correct inspiratory flow rate
for optimal drug delivery”;

(d) “When inhaling too slowly, the generated particles are too big to enter the
lungs, increasing oropharyngeal impaction”;

(e) For ELLIPTA and DISKUS, minimal PIF is 30 liters per minute and
optimal PIF is 60 liters per minute; and

(f) “Suboptimal PIF is associated with hospital re-admissions.”

49. During the presentation at the American Academy of Family Physicians’

conference, the BI-paid presenter stated that DPIs might not work for patients with a PIF

11
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 12 of 18

between 30 and 60 liters per minute. The presenter stated that using a DPI with a PIF below 60
liters per minute is a “crap shoot.”

50. BI representatives also engage in widespread false and misleading promotion of
RESPIMAT by using the In-Check DIAL™ device during detail visits with healthcare providers.
The In-Check DIAL is a hand held inspiratory flow measurement device. BI representatives are
using the device to suggest falsely that patients with low PIF will be unable to receive COPD
medication with ELLIPTA and DISKUS inhalers.

Sl. Specifically, BI’s sales representatives are asking healthcare providers to inhale
from the device while it is set to a significant resistance level that they claim is equivalent to the
resistance a patient encounters when using the ELLIPTA inhaler. Upon information and belief,
the BI sales representatives are grossly exaggerating the resistance level experience of an
ELLIPTA inhaler.

52. BI has a large force of field representatives. BI has informed GSK that BI’s
internal training materials for its field representatives include the same messages and information
that are contained in the 2019 Brochure.

53. BI’s field representaitives, on information and belief, used the Brochure, and
continue to use the 2019 Brochure, other promotional materials, and their training to
communicate the 2019 Brochure’s false and misleading promotional messages to healthcare
providers across the country, causing GSK harm in the form of lost prescriptions and thereby lost
sales.

54. The false and misleading claims contained in the 2019 Brochure and BI’s other
promotional materials and presentations are likely to cause GSK substantial and irreparable harm

to its reputation and goodwill. RESPIMAT is a direct competitor of DISKUS and ELLIPTA,

12
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 13 of 18

and the Brochures specifically identify DISKUS and ELLIPTA by name and image. Moreover,
the Survey demonstrates that: (i) the false and misleading messages contained in the 2019
Brochure have caused a majority of healthcare providers who treat COPD to believe that they
might need to change the prescriptions of some of their COPD patients; and (ii) a majority of
respondents specifically identified a GSK product as the subject of the false and misleading
messages conveyed by the 2019 Brochure.

55. GSK will also sustain irreparable harm to its market share and sales given, as
demonstrated by the Survey, the high probability of healthcare providers switching their patients
from GSK to BI products due to BI’s false and misleading messaging.

56. The risk of harm identified in the Survey is borne out by evidence in the field.
Healthcare providers are increasingly telling GSK’s sales representatives that PIF is important
and that patients with a PIF below 60 L/min cannot use a DPI. GSK’s sales representatives have
observed that more and more healthcare providers are heeding BI’s messaging and switching
COPD patients from GSK’s products to BI’s RESPIMAT products, especially patients with more
severe breathing difficulties. Once healthcare providers switch prescription habits it will be very
difficult, if not impossible, for GSK to regain its lost market share.

57. | GSK’s market share and sales forecast for its DISKUS and ELLIPTA line of
products further demonstrates the risk of irreparable harm posed by BI’s false and misleading
marketing campaign.

58. The public interest strongly favors imposing an immediate cessation of BI’s false

and misleading messaging to healthcare providers about DPIs approved for treating COPD.

13
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 14 of 18

COUNT ONE
LANHAM ACT, 15 U.S.C. § 1125(a):

59. GSK incorporates by reference the preceding paragraphs as though set forth fully
herein.

60. Bl has advertised and promoted RESPIMAT in interstate commerce in the United
States by making false, deceptive, and/or misleading representations of the nature,
characteristics, and qualities of DISKUS and ELLIPTA.

61. BI’s RESPIMAT products compete with GSK’s DISKUS and ELLIPTA
products.

62. Bl has made and is making explicitly and necessarily implicitly false, as well as
misleading and deceptive, claims regarding the therapeutic efficacy of DISKUS and ELLIPTA.

63. BI’s advertising has deceived and has a tendency to deceive and influence a
substantial portion of its intended audience, including healthcare providers who treat COPD
patients.

64. — BI’s false and misleading advertising is material because it is likely to influence
healthcare providers’ prescribing practices and habits.

65. Healthcare providers who treat COPD patients relied upon BI’s false, deceptive,
and misleading representations in prescribing BI’s COPD medications.

66. — BI’s false and misleading representations have caused and will cause sales of
COPD medications in interstate commerce to be diverted from GSK to BI.

67. BI’s false, deceptive, and misleading representations of fact have caused and will
continue to, imminently and into the future, cause substantial injury to GSK, including damage
to GSK’s sales and profits, business relationships, reputation, and goodwill.

68. BI’s acts were willful, malicious, egregious, and in bad faith.

14
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 15 of 18

69. __ BI’s false, deceptive, and misleading representations of fact violate Section 43(a)
of the Lanham Act, 15 U.S.C. § 1125(a).

COUNT TWO
UNFAIR COMPETITION

70. GSK incorporates by reference the preceding paragraphs as though set forth fully
herein.

71. Bl has diverted business from GSK through the use of false and misleading
advertisements regarding DISKUS and ELLIPTUS.

72. BI’s actions violate general standards of fairness and social utility, and were
calculated to procure an unfair competitive advantage over GSK.

73.  BI’s conduct has injured competition and deprived medical providers and COPD
patients of accurate information about competing inhalers.

74.  BI’s continued publication of the 2019 Brochure and use of its false and
misleading promotional messaging is willful and intentional.

75. The above-described conduct of BI constitutes unfair competition under common
law.

76. | Asadirect and proximate result of these actions, GSK has been and is likely to be
substantially and irreparable harmed in the damage to its reputation and goodwill and in the loss
of its market share and sales.

77. GSK does not have an adequate remedy at law.

15
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 16 of 18

PRAYER FOR RELIEF
For the foregoing reasons, GSK prays for a judgment against BI as follows:

a. preliminarily and permanently enjoining BI from continuing to use and
distribute the Brochures, and from disseminating any marketing materials, or otherwise
conveying, orally or in any other manner, the false and misleading messages contained in the
Brochures;

b. preliminarily and permanently enjoining BI from disseminating any
marketing materials, or otherwise conveying, orally or in any other manner, that (1) patients with
low, reduced, or suboptimal peak inspiratory flow (i.e., less than 60 liters per minute) may not be
able to use or activate dry powder inhalers; or that (2) patients with low, reduced, or suboptimal
peak inspiratory flow (i.e., less than 60 liters per minute) may not be able to receive a full or
sufficient dose of medication from dry powder inhalers (the “Enjoined Marketing Claims”);

c. ordering BI promptly to retrain its sales staff to ensure that the sales staff
no longer communicates the false and misleading claims contained in the Brochures or the
Enjoined Marketing Claims, and to certify to the Court when it has done so;

d. ordering BI promptly to recall all copies of the Brochures and other false
or misleading promotional materials that contain the Enjoined Marketing Claims and that are
currently in use or that have been distributed, and to certify to the Court when it has done so;

e. ordering an accounting and that judgment be rendered against BI for
disgorgement of profits received from the sales of RESPIMAT products and that GSK be
awarded such profits;

f. ordering BI to pay compensatory damages to GSK in an amount to be
determined at trial, including GSK’s lost profits, and damages for injury to the reputation and

goodwill of GSK and DISKUS and ELLIPTA, which are attributable to BI’s false and

16
Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 17 of 18

misleading advertising and related actions that diverted sales of COPD medication from GSK to
BI;

g. ordering BI to pay enhanced damages to GSK of treble the amount of
compensatory damages due to BI’s intentional, willful, deliberate, malicious, egregious, and bad
faith actions, and to deter such actions in the future;

h. ordering BI to pay pre-judgment and post-judgment interest on the
damages awarded;

i. ordering BI to publish appropriate corrective advertisements and
statements;

J: ordering BI to pay GSK its costs in bringing this action, including
reasonable attorneys’ fees and expenses associated with bringing and prosecuting this action,
including but not limited to the attorneys’ fees available under the Lanham Act, 15 U.S.C.

§ 1117; and
k. awarding GSK such other and further relief as the Court finds to be in the

interests of justice.

17
JURY DEMAND

Case 2:19-cv-05321-CMR Document1 Filed 11/12/19 Page 18 of 18

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, GSK requests a trial

by jury of any issues so triable by right.

Dated:

 

18

rey R LLP
y: f ;

 

Stephen J. Kastenberg (IIP 70919)
kastenberg@ballardspahf.com
Paul Lantieri II (ID 88 960)
lantierip@ballardspahr.tom
Matthew I. Vahey (ID 315920)
vaheym@ballardspahr.com

Emilia McKee Vassallo (ID 318428)
mckeevassalloe@ballardspahr.com
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Telephone: 215.665.8500
Facsimile: 215.864.8999

Attorneys for Plaintiff,
GlaxoSmithKline LLC
